Case 1:21-cr-00456-ALC Document 56 Filed 09/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

Plaintiff,
21-CR-456 (ALC)
~against-
ORDER
MAHMUD CHOWDHURY et al,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:
A telephone status conference is set for September 14, 2021 at 12:00 p.m. The parties
should contact the Court at 1-888-363-4749 on the date and time specified above and once

prompted, should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
September 10, 2021

Ande 7 CAH

ANDREW L. CARTER, JR.
United States District Judge

 
